Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2021 has been entered.

Response to Arguments
Applicants' arguments regarding 103 have been fully considered, but are not persuasive.
Applicant argues: 

    PNG
    media_image1.png
    326
    719
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    269
    703
    media_image2.png
    Greyscale

Examiner disagrees:  Hiasa teaches a framework of training a neural network to perform gamma correction to image pixels. In this method, the input pixels of an image (as a input example) are input to the neural network and performed gamma correction, the results are compared with a correct image with gamma correction. The error (comparison results) are used to adjust the weights of the neural network, so the trained neural network can be used to perform gamma correction on other similar images. Hiasa’s method does not request the size or specific character of input pixels.  On the other hand, Elliott teaches gamma correction for an image can be performed based on a specified pixel window. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have applied the gamma correction method of using a neural network of Hiasa on pixels from pixel windows taught by Elliott. The trained neural network can then be used to perform gamma correction on other similar pixels. 
The rest of the arguments resolve the same issue, thus are not persuasive.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiasa (US 2019/0213719 A1) in view of AN (US 2019/0189049 A1) and further in view of Elliott et al. (US 2003/0085906 A1). 
Regarding claim 1, Hiasa teaches:
An information handling system operating a dynamic gamma-correction optimization training system (AbstractL “An image processing method includes the steps of acquiring a training image and a correct image, inputting the training image into a multilayer neural network to generate an output image, performing a gamma correction for each of the correct image and the output image and calculating an error between the correct image after the gamma correction and the output image after the gamma correction, and updating a network parameter of the neural network using the error.” FIG. 4 and 7) comprising: 
a processor, executing code instructions of the dynamic gamma-correction optimization training system, ([0069], “Embodiment(s) of the present invention can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium (which may also be referred to more fully as a `non-transitory computer-readable storage medium`) to perform the functions of one or more of the above-described embodiment”)
to identify a combination of red, green, and blue subpixel component values for pixels; (FIGS. 6A and 6B, [0040], “Each of the training image and the correct image has a plurality of periodically arranged color components in this embodiment, and this embodiment may include the step of generating color component images that includes respective color components in the training image or the correct image. The step of generating the color component image is executed before the training image is input to the neural network, and before the error is calculated with the correct image.”)
the processor to perform a neural network training session for a neural network applying the red, green, and blue subpixel component values as input into the neural network ([0039], “FIGS. 6A and 6B explain color components in the image. In this embodiment, the training image has a Bayer array as illustrated in FIG. 6A, where R, G, and B stand for red, green, and blue, respectively. FIG. 6B illustrates a configuration in which only the same color components are again arrayed based on the Bayer array in FIG. 6A. G has two types of G1 and G2, and each color component is extracted and arranged. A four-channel image in which the four images in FIG. 6B are arranged in the three-dimensional direction is the training image 201 in FIG. 1. …Hence, the training image may be separated for each color component. This and train the neural network to convert input signal node values to preliminary output signal node values using an initial weighting value for each of a plurality of weighting values representing preliminary relatedness of nodes through the neural network; ([0043], “The training image 201 input to the input layer is convoluted with each of the plurality of filters 202 in the first convolution layer and added to the bias. The number of channels in each filter 202 accords with that of the training image 201, and the filter 202 is a three-dimensional filter (the third dimension represents the number of channels) is used when the number of channels of the training image 201 is 2 or more. The filter has arbitrary vertical and horizontal sizes. The result of the convolution and sum is nonlinearly converted by the activation function, and a first feature map 203 is output to a first intermediate layer. The number of channels (the number of arrays in the three-dimensional direction) in the first feature map 203 is the same as that of the filter 202. Next, the first feature map 203 is input to the second convolution layer, and the sum of the convolution with each of the plurality of filters 204 and the bias is calculated in the same manner as described above. The result is nonlinearly converted, and similarly repeated by the number corresponding to the number of convolution layers. In general, the CNN with three or more convolution layers corresponds to 
the processor to determine optimal red, green, and blue subpixel component values for the pixels by running a gamma correction algorithm ([0044], “Next, in the step S104, the learning unit 103 (calculation unit 103c) performs the gamma correction for each of the output image 211 and the correct image 221 to calculate an error between the gamma-corrected output image and the gamma-corrected correct image. Similar to the training image 201, the correct image 221 is arranged for each color component and stacked in the channel direction.”) the processor to further apply the neural network assessment to: 
compare the optimal red, green, and blue subpixel component values with the preliminary output signal node values to determine an error associated with each of the preliminary output node values ([0044], “Next, in the step S104, the learning unit 103 (calculation unit 103c) performs the gamma correction for each of the output image 211 and the correct image 221 to calculate an error between the gamma-corrected output image and the gamma-corrected correct image. Similar to the training image 201, the correct image 221 is and 
determine a plurality of corrected weighting variables based on an array of intensity values for the pixels such that the neural network is trained to forward propagate input signal node values through the plurality of layers of the neural network using the plurality of corrected weighting variables to output of the optimal adjusted red, green, and blue subpixel component values.([0047]-[0048], “Next, in the step S106, the learning unit 103 determines whether a predetermined termination condition is satisfied or the optimization of the network parameter has ended. …On the other hand, if the predetermined termination condition is met, the flow proceeds to the step S107. In the step S107, the learning unit 103 outputs the determined network parameter to the memory 102. The memory 102 stores the network parameters.” The weight value can be used to generate gamma corrected image as shown in FIG. 7 and corresponding paragraphs. [0034], “For dehazing, the training image can be generated by applying scattered light to a correct image having no fog or haze. With the fog and the haze, the intensity of the scattered light varies depending on the concentration and the distance, and a plurality of training images are generated for scattered light of different densities and distances.”)
to provide gamma correction for such input signal node values relating to other pixel windows similar to the pixel window.( [0030], “The learning unit 103 according to this embodiment includes an acquisition unit 103a, a generation unit 103b, a calculation unit 103c, and an updating unit 103d. The acquisition unit 103a acquires the training image and the correct image. In this embodiment, each of the training image and the correct image is a RAW 
However, Hiasa does not teach:
The pixels are a selected pixel and a plurality of surrounding adjacent pixels around the selected pixel that determine a limited pixel window having a preset width and preset length as a portion of an image
running a gamma correction algorithm using a gamma correction factor associated with a maximum gradient energy to maintain variation between intensity of light emitted by the selected pixel and the plurality of surrounding adjacent pixels of the pixel window in the image; 
of a high dynamic ration (HDR) image
On the other hand, Elliott teaches:
The pixels are a selected pixel and a plurality of surrounding adjacent pixels around the selected pixel that determine a limited pixel window having a preset width and preset length as a portion of an image ([0056] “FIG. 35 illustrates sub -pixel 218 from FIG. 33 bounded by a rendering area 246 that overlaps six of the surrounding input pixel sample areas 248;”)
running a gamma correction algorithm using a gamma correction factor associated with a maximum gradient energy to maintain variation between intensity of light emitted by the selected pixel and the plurality of surrounding adjacent pixels of the pixel window in the image; ([0239] “FIG. 49 illustrates a flow diagram of a method 350 for gamma-adjusted sub -pixel rendering. The method 350 can apply or add a gamma correction so that the non-linear luminance calculation can be provided without causing color errors. As shown in FIG. 47, an exemplary output signal of the gamma-adjusted sub -pixel rendering of FIG. 49 shows an average energy following a flat trend line at 25% (corresponding to 50% brightness), which is shifted down from 50% (corresponding to 73% brightness) of FIG. 44.” [0240], “For the gamma-adjusted sub-pixel rendering method 350 of FIG. 49, a concept of "local average (.alpha.)" is introduced with reference to FIG. 48. The concept of a local average is that the luminance of a sub -pixel should be balanced with its surrounding sub -pixels. For each edge term (V.sub.in(C.sub.x-1R.sub.y-1), V.sub.in(C.sub.xR.sub.y-1), V.sub.in(C.sub.x+1R.sub.y-1), V.sub.in(C.sub.x-1R.sub.y), V.sub.in(C.sub.x+1R.sub.y), V.sub.in(C.sub.x-1R.sub.y+1), V.sub.in(C.sub.xR.sub.y+1), V.sub.in(C.sub.x+1R.sub.y+1)), the local average is defined as an average with the center term (V.sub.in(C.sub.xR.sub.y)). For the center term, the local average 
Hiasa teaches a framework of building a neural network to perform image gamma correction, which includes the steps of acquiring a training image and a correct image, inputting the training image into a multilayer neural network to generate an output image, performing a gamma correction for each of the correct image and the output image and calculating an error between the correct image after the gamma correction and the output image after the gamma correction, and updating a network parameter of the neural network using the error. In Hiasa’s method, the pixels in an image are input to the neural network to gamma correction. Elliott teaches a gamma correction can be performed on pixels in a pixel window and the gamma correction considers gradient energy to provide correct color balance and correct luminance even at a higher spatial frequency. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have applied the gamma correction method of using a neural network of Hiasa on pixels from pixel windows taught by Elliott and also consider gradient energy to provide correct color balance and correct luminance even at a higher spatial frequency. (Elliott, [0252])

The image can be of a high dynamic ration (HDR) image
On the other hand, An teaches:
The image can be of a high dynamic ration (HDR) image ([0114], “The tone mapping unit 196a may compress the HDR image by a global tone mapping or a local tone mapping. The global tone mapping compresses the dynamic range by applying the same function to all pixels of the input HDR image. The local tone mapping considers a surrounding area of the processed pixel and applies other function with regard to each pixel to compress the dynamic range. In addition, the tone mapping unit 196a may compress the HDR image by a tone mapping algorithm using a gamma correction. The local gamma correction calculates a weight map according to a background brightness in consideration of the brightness difference between the pixel to be processed and the surrounding area, and applies it the gamma correction of the tone mapping.”)
Hiasa in view of Elliott teaches building a neural network to help image gamma correction, in which image pixels are input to neural network and processed for gamma correction and the specific gamma correction can be a local gamma correction method. However, Hiasa in view of Elliott does not explicitly teach a specific gamma correction diagram can be applied to HDR image. AN teaches a local gamma correction method can be applied to HDR image.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the system of Hiasa in view of Elliott 

Regarding claim 2, Hiasa in view of Elliott and An teaches:
The information handling system of claim 1 further comprising: the processor executing code instructions to perform the training session on each possible combination of red, green, and blue subpixel component values for the selected pixel and the plurality of surrounding adjacent pixels around the selected pixel within the pixel window. (Hisasa, [0039], “FIGS. 6A and 6B explain color components in the image. In this embodiment, the training image has a Bayer array as illustrated in FIG. 6A, where R, G, and B stand for red, green, and blue, respectively. FIG. 6B illustrates a configuration in which only the same color components are again arrayed based on the Bayer array in FIG. 6A. G has two types of G1 and G2, and each color component is extracted and arranged. A four-channel image in which the four images in FIG. 6B are arranged in the three-dimensional direction is the training image 201 in FIG. 1. Although this work is not always necessary, the aberration and/or diffraction vary according to wavelengths and the correction becomes easier by arranging the same color components having the same blur. When RGB are arranged in the same dimension, pixels with locally different luminances are mixed and the estimation accuracy tends to decrease. Hence, the training image may be separated for each color component. This example illustrates the Bayer array, but is similarly applicable to another array (such as a honeycomb structure). The color component may not be rearranged in case of the monochrome. This embodiment illustrates an example in which a plurality of color components are collectively learned and 

Regarding claim 3, Hiasa in view of Elliott and An teaches:
The information handling system of claim 1, wherein the preset width is three pixels and the preset length is three pixels. (Elliott [0056], “FIG. 35 illustrates sub -pixel 218 from FIG. 33 bounded by a rendering area 246 that overlaps six of the surrounding input pixel sample areas 248;”. The combination of claim 1 is applied here.)

Regarding claim 5, Hiasa in view of Elliott and An teaches:
The information handling system of claim 1 further comprising: the processor storing the plurality of corrected weighting variables in a neural network file associated with the identified combination of red, green, and blue subpixel component values for input signal node values for the pixel window.(Hiasa, [0048], “In the step S107, the learning unit 103 outputs the determined network parameter to the memory 102. The memory 102 stores the network parameters. According to this embodiment, since the learning unit 103 learns the network parameter for each different gamma correction, the memory 102 stores the network parameter and the corresponding gamma correction information together” [0039], “. 6A and 6B explain color components in the image. In this embodiment, the training image has a Bayer array as illustrated in FIG. 6A, where R, G, and B stand for red, green, and blue, respectively. 

Regarding claim 6, Hiasa in view of Elliott and An teaches:
The information handling system of claim 5 further comprising: transmitting the neural network file to a remote information handling system for remote execution of the trained pixel window gamma correction neural network. (Hiasa, FIG. 3, [0031]” The image editing apparatus 111 and the parameter learning apparatus 101 are connected to each other 

Regarding claim 7, Hiasa in view of Elliott and An teaches:
The information handling system of claim 6, wherein the neural network file may be used to form a trained neural network to yield optimal red, green, and blue subpixel component values for gamma correction for pixel windows across a plurality of portions of the high dynamic ratio (HDR) image. (Hiasa, FIG. 3, [0031]” The image editing apparatus 111 and the parameter learning apparatus 101 are connected to each other by wire or wirelessly, and the image editing apparatus 111 reads the network parameter stored in the memory 102 and uses it for the estimation step.”The weight value can be used to generate gamma corrected image as shown in FIG. 7 and corresponding paragraphs. Hiasa teaches training a neural network to perform gamma correction. It would be well-known in the art that a trained neural network are being used for predicate results for other similar input. In this case, the trained neural network for gamma correction can be used to provide gamma correction for other similar pixels inputs. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the trained neural network of Hiasa with this well-known knowledge to provide gamma correction for other similar pixels inputs. Please refer to claim 1 for the teachings of HDR image.)

Claim 8 recites similar limitations of claim 1, in a form of method, thus are rejected using the same rationale.


Regarding claim 12, Hiasa in view of Elliott and An teaches:
The method of claim 8, wherein the preset width is five pixels and the preset length is five pixels. (Elliott [0056], “FIG. 35 illustrates sub -pixel 218 from FIG. 33 bounded by a rendering area 246 that overlaps six of the surrounding input pixel sample areas 248;”. The combination of claim 1 is applied here. Elliott teaches local gamma correction method based on surrounding pixels. In this method, a 3 *3 surrounding pixels area is given. It would have been well-known in the art that a surrounding pixels area can have five by five pixels. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have combined the teachings of Hiasa in view of Elliott and AN with the well-known knowledge to use a specific number pixels as a surrounding pixels area to effectively process images.)

Claim 4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiasa in view of Elliott and AN and further in view of Li et al. (US 2019/0279045 A1, hereinafter Li).
Regarding claim 4, Hiasa in view of Elliott and AN teaches:
The information handling system of claim 1, 
However, Hiasa in view of Mahajan does not teach:
wherein the processor determines the plurality of corrected weighting variables using a gradient-descent method.
	On the other hand, Li teaches:
wherein the processor determines the plurality of corrected weighting variables using a gradient-descent method.([0037], “A loss layer is connected after the output layer of the convolutional neural network to calculate the loss function, and iteration is continuously performed by means of stochastic gradient descent so that parameters of the network are continuously updated until convergence.”)
Hiasa in view of Elliott and AN teaches calculating weight values for a neural network. Li teaches using a gradient-descent method.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the system of Hiasa in view of Elliott and AN with the specific method of Li. The benefit would be improve the accuracy of results. (Li, [0010]).

Claim 10 recites similar limitations of claim 4, in a form of method, thus are rejected using the same rationale.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiasa in view of Elliott and AN and further in view of Gutta et al. (US 2003/0140019 A1, hereinafter Gutta).
Regarding claim 11, Hiasa in view of Elliott and AN teaches:
The method of claim 8, 
However, Hiasa in view of Elliott and AN does not teach:
wherein the initial weighting value is one.
	On the other hand, Gutta teaches:
wherein the initial weighting value is one.([0001], “The invention relates to Self-Organizing Feature Maps (SOFM) which are neural networks that transform an input of arbitrary dimension into a one or two dimensional discrete map subject to a topological (neighborhood preserving) constraint and more particularly to such SOFMs in which the initial values of the weight vectors are random.”)
Hiasa in view of Elliott and AN teaches initial weight values for a neural network. Gutta teaches using a random number as weight values.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the system of Hiasa in view of Elliott and AN with the specific value of Gutta to easily start the system.

Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiasa in view of Elliott and AN and further in view of Vlachou et al. (US 2019/0335347 A1, hereinafter Vlachou).
Regarding claim 13, Hiasa in view of Elliott and AN teaches:
The method of claim 8, wherein the neural network includes …a number of pixels included in the preset width of the pixel window. (Elliott [0056], “FIG. 35 illustrates sub -pixel 218 from FIG. 33 bounded by a rendering area 246 that overlaps six of the surrounding input pixel sample areas 248;”.)
However, Hiasa in view of Elliott and AN does not teach:
the neural network includes a number of hidden layers equivalent to the number of pixels included in the preset width of the pixel window
On the other hand, Vlachou teaches:
the neural network includes three hidden layers ([0061], “In some examples, the neural network includes between 3 and 100 hidden layers.”)
Hiasa in view of Elliott and AN teaches a multiple layer neural network, but does not give a specific number regarding the layers. Vlachou teaches a neural network has 3 hidden layers.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the system of Hiasa in view of Elliott and AN with the specific method of Vlachou. The benefit would be to use a simple neural network to improve the efficiency of system/method.
	
Regarding claim 14, Hiasa in view of Elliott and AN teaches:
The method of claim 8, wherein the neural network 
However, Hiasa in view of Elliott and AN does not teach:
the neural network includes three hidden layers.
On the other hand, Vlachou teaches:
the neural network includes three hidden layers.([0061], “In some examples, the neural network includes between 3 and 100 hidden layers.”)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the system of Hiasa in view of Elliott and AN with the specific method of Vlachou. The benefit would be to use a simple neural network to improve the efficiency of system/method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/YANNA WU/Primary Examiner, Art Unit 2611